Appeals by the defendant from two judgments of the County Court, Westchester County (Neary, J.), both rendered November 18, 2009, convicting him of (1) rape in the first degree, rape in the third degree, and endangering the welfare of a child (two counts) under indictment No. 07-01176, and (2) rape in the third degree and tampering with a witness in the fourth degree under indictment No. 09-00180, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the County Court did not err in its charge to the jury as to the elements of rape in the first degree, and the charge given as to that count was not inconsistent with the applicable indictment (see Penal Law § 130.35 [1]; § 130.00 [8]; People v Charles, 61 NY2d 321, 327-329 [1984]; People v Faber, 64 AD3d 788 [2009]).
The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80 [1982]). Covello, J.P., Leventhal, Lott and Miller, JJ., concur.